DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 19, 2022 have been fully considered but they are not persuasive.
At present, the prior art to Lefaudeux et al. (U.S. Publication 2018/0274744 A1) and Jacksen et al. (U.S. Publication 2011/0235337 A1) remains commensurate to the scope of the claims as stated by the Applicant and as broadly interpreted by the Examiner [MPEP 2111].
In response to Applicant’s arguments concerning the limitation, “a freeform optical unit,” it should be noted that the specification/disclosure does not give a specific definition for the term, whereby ‘freeform’ is broad in scope with respect to shape, disposition, use, etc.  Applicant’s contention for a specific definition of freeform, “A freeform optical unit can be understood to mean, in particular, an optical unit or an optical system having refractive and/or reflective surfaces that differ from conventional spherical and aspherical geometries.  The design thereof no longer necessarily follows the concepts of imaging optics, but rather is aimed at redistributing energy by light refraction and/or light refraction” [Paragraph 12], is not persuasive.  Both Lefaudeux and Jacksen remain commensurate in teaching a freeform optical unit in the sense that they are uniquely shaped, disposed, and used within their respective systems to produce the desired illumination therethrough.
Applicant does not distinguish or disclose within the claim language what further constitutes/defines the freeform “shape” (as argued) over the prior art, whereby Figure 1 of the present application reflects a similar concept to the prior art [see below].

    PNG
    media_image1.png
    237
    492
    media_image1.png
    Greyscale

All arguments hinge on the above and have been addressed by the Examiner.
Claim Rejections - 35 USC § 102






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lefaudeux et al. (U.S. Publication 2018/0274744 A1).
With regards to Claim 10, Lefaudeux discloses a vehicle light [Figures 1-12] including:
At least one light-emitting diode [e.g., (101 // 1101): Paragraph 40];
A freeform optical unit [e.g., (102 // 1104-1105)] disposed optically downstream of the at least one light-emitting diode; and
A diaphragm [e.g., (106 // 1102)] that is applied to a side of the freeform optical unit facing the at least one light-emitting diode, such that no components are arranged between the at least one light-emitting diode and the diaphragm [e.g., Figures 1 and 11].
With regards to Claim 11, Lefaudeux discloses the diaphragm [e.g., (106)] being a film that is applied to an optical element [e.g., (102)] of the freeform optical unit [Paragraph 20].
With regards to Claim 12, Lefaudeux discloses the diaphragm [e.g., (106)] being a layer that is applied to an optical element [e.g., (102)] of the freeform optical unit by vapor deposition, spraying or printing [note Figures 1-2].1
With regards to Claim 15, Lefaudeux discloses the freeform optical unit consisting of a freeform lens [e.g., Figures 1-2: (102)].
With regards to Claim 16, Lefaudeux discloses the freeform optical unit [e.g., (1104, 1105)] including a plurality of optical elements [e.g., (1104, 1105)], and at least one optical element of the plurality of optical elements being a freeform lens [e.g., (1105)].
With regards to Claim 17, Lefaudeux discloses a vehicle including at least one (of the) vehicle light [note Abstract and Paragraphs 1-2, 38].
With regards to Claim 18, Lefaudeux discloses the vehicle light being an environment projector for illuminating an area of ground at an access region [note Figures 1-12 and Paragraphs 1-2, 38].
Claims 10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacksen et al. (U.S. Publication 2011/0235337 A1).
With regards to Claim 10, Jacksen discloses a vehicle light [Figures 1-42] including:
At least one light-emitting diode [e.g., Figure 7: (1): Paragraphs 16 or 46];
A freeform optical unit [e.g., Figure 7: (3A)] disposed optically downstream of the at least one light-emitting diode; and
A diaphragm [e.g., (2)] that is applied to a side of the freeform optical unit facing the at least one light-emitting diode, such that no components are arranged between the at least one light-emitting diode and the diaphragm [e.g., Figure 7].
With regards to Claim 13, Jacksen discloses the diaphragm [e.g., (2)] being an optically nontransmissive partial region [e.g., (7)] of an optical element of the freeform optical unit [e.g., (3A)], wherein the optical element is produced as a multi-component injection-molded part [note Figure 7].1
With regards to Claim 14, Jacksen discloses the diaphragm [e.g., (2)] being light-absorbing at least at a side facing the at least one light-emitting diode [note Figure 7 and Paragraph 29].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Monday, September 26, 2022

/Jason M Han/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).